NO. 12-18-00093-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 IN THE MATTER OF THE                                         §   APPEAL FROM THE 321ST

 MARRIAGE OF KIEANA RENEA'                                    §   JUDICIAL DISTRICT COURT

 VENTERS AND STEVIE VENTERS                                   §   SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellant, Stevie Venters, perfected his appeal on April 3, 2018. The clerk’s record was filed on
July 10 and Venters’s brief was due on or before August 9. On August 14, this Court notified
Venters that his brief was past due. We further notified Venters that the appeal may be dismissed
for want of prosecution unless a motion for extension of time, containing a reasonable explanation
for the failure to file a brief and showing that Appellee has not suffered material injury thereby, is
filed no later than August 24.
         The August 24 deadline has passed and Venters did not file a brief or a motion for extension
of time. Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P.
38.8(a)(1), 42.3(b).
Opinion delivered September 10, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                           COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                   JUDGMENT

                                SEPTEMBER 10, 2018


                                 NO. 12-18-00093-CV


               IN THE MATTER OF THE MARRIAGE OF
           KIEANA RENEA' VENTERS AND STEVIE VENTERS


                         Appeal from the 321st District Court
                  of Smith County, Texas (Tr.Ct.No. 17-1865-D)

       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed for want of
prosecution.
       It is therefore ORDERED, ADJUDGED and DECREED by this Court that the
appeal be, and the same is, hereby dismissed for want of prosecution; and that this
decision be certified to the court below for observance.
            By per curiam opinion.
            Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.